DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two sets of claims submitted.  The claims submitted on the later date of 08 MAY 2019 has been considered for consideration.  Claims 1-20 are considered on the merits.  Claims 21-28 are cancelled in a preliminary amendment.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 AUGUST 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 25 FEBRUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 15 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 27 OCTOBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the SPECIFICATION, [0001], the data should be updated.  U.S. Patent Application Serial No.5 15/125,124 is now US Patent 10/767,219.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  In the preamble of the claim, there should be a comma (,) after 16, so that it reads ‘claim 16,’; for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over POURAHMADI, US Patent 6,440,725 B1, and further in view of ERENPFORDT, US Publication No. 2011/0229375 A1, submitted on the Information Disclosure Statement on 06 AUGUST 2019, US Patent Application Publications Cite No. 5.
Applicant’s invention is drawn towards a device, a stack of fluidics layer of a microfluidic cartridge. 
Regarding Claim 1, the reference POURAHMADI discloses a stack of fluidics layers of a microfluidic cartridge, Figure 16, cartridge 161, Column 32 line 28-39, , the stack of fluidics layers comprising: (a) a sequencing chamber layer, Figure 16, top portion 163; (c) a flexible printed circuit board (PCB) layer under the sequencing chamber bottom layer, Figure 16, middle portion 167; and (d) a fluidics channels layer disposed under the flexible printed circuit board (PCB) layer, 
The language directed towards ‘for sequencing nucleic acid molecules’ is in the preamble, when reading the preamble in the context of the entire claim, the recitation for sequencing nucleic acid is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The POURAHMADI discloses the claimed invention, but is silent in regards to the sequencing bottom layer configured to hold an image sensor. 
The ERENPFORDT discloses a stack of fluidics layers of a microfluidic cartridge, Figure 8, wherein in one layer includes an image sensor having an active area, Figure 8, [0061], CCD camera B’ in layer A, [0009, 0010, 0067]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to include an image sensor in another layer of the device of POURAHMADI under the chamber area to have an element that can be arranged without the space requirement and so that there is no need for an additional layer of adhesive to fix the second chip layer on the first layer, [0010]. 
Additional Disclosures Included are: Claim 2: wherein the stack of fluidics layer of claim 1, wherein the sequencing chamber area spans all of the active area of the image sensor,   ERENPFORDT, Figure 8, [0061], CCD camera B’ in layer A, [0009, 0010, 0067].; Claim 3: wherein the stack of fluidics layers of claim 1, wherein the fluidics channels do not overlap with Claim 4: wherein the  stack of fluidics layers of claim 1, wherein the image sensor comprises a CMOS sensor or a CCD sensor, [0061].; Claim 7: wherein the stack of fluidics layers of claim 1, wherein the flexible PCB layer comprises a material selected from the group consisting of polycarbonate, poly(methyl methacrylate) (PMMA), cyclic olefin copolymer (COC), polyimide, and a combination thereof, Column 17 line 59-Column 18 line 5.; Claim 8: wherein the stack of fluidics layers of claim 1, wherein the sequencing chamber bottom layer comprises a material selected from the group consisting of polycarbonate, poly(methyl methacrylate) (PMMA), cyclic olefin copolymer (COC), polyimide, and a combination thereof, Column 17 line 59-Column 18 line 5.
Allowable Subject Matter
Claims 5-6, 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim language directed towards the dimensions of the CMOS sensor is not found or suggested it the prior art.  The reference to ERENPFORDT discloses a CCD sensor, but not a CMOS sensor nor its dimensions.  
Main dependent claims 6 and 18 included claim limitations that are not found or suggested in the prior art.  In Claim 6, the language directed at wherein the sequencing chamber layer and the sequencing chamber bottom layer comprise co-localized openings for a plurality of membrane valves.  While the POURAHMADI reference teaches valves to be included in the cartridge, the layers do not comprise co-localized openings for valves.  In POURAHMADI, there is an opening with a membrane disposed over the opening, there is no mention of membrane valves.  Claims 9-17 depend from Claim 6. 
In Claim 18, the claim language further includes an addition inlet/outlet port layer to provide fluid paths from sample loading ports, reagent reservoirs, and a waste reservoir of a housing of the microfluidics cartridge to the fluidics channels layer is not found or suggested in the prior art.  While POURAHMADI teaches an opening in the top layer and reagent and waste reservoirs in the bottom layer, the additional top layer for the inlet and outlets and opening is not found or suggested in the prior art. 
Claims 19-20 depend from Claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797